Fourth Court of Appeals
                                San Antonio, Texas
                                     August 12, 2019

                                   No. 04-18-00623-CR

                                    Matthew SERNA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 16-05-0186-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on September 23, 2019. No further extensions absent extraordinary
circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court